COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      The Board of Trustees of the Houston Firefighters’ Relief and
                          Retirement Fund v. The City of Houston, Texas

Appellate case number:    01-12-01167-CV

Trial court case number: 1228760

Trial court:              189th District Court of Harris County

Date motion filed:        March 13, 2015

Party filing motion:      Appellee, The City of Houston, Texas

       It is ordered that the motion for rehearing is   DENIED     GRANTED.


Judge’s signature: Harvey Brown
                      Acting individually Acting for the Court

Panel consists of: Justices Jennings and Brown


Date: July 14, 2015